Title: From George Washington to David Stuart, 13 August 1798
From: Washington, George
To: Stuart, David



Dear Sir,
Mount Vernon 13th Augt 1798.

If you, or Mrs Stuart could, by indirect means, discover the State of Washington Custiss Mind, it would be to be wished. He appears to me to be moped & Stupid. says nothing—and is always in some hole or corner excluded from Company. Before he left Annapolis,

he wrote to me desiring to know whether he was to return there, or not, that he might pack up accordingly—I answered, that I was astonished at the question! and that it appeared to me that nothing that could be said to him had the least effect, or left an impression beyond the moment. Whether this, by thwarting his views, is the cause of his present behaviour, I know not. Enclosed is his letter & my answer. to be returned when read. We are as usual; and unite in best regards for you Mrs Stuart and the family. I am—Dear Sir Yr Obedt & Affecte

Go: Washington

